                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 1 of 6
                                                                                         7




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 JENNIFER A. TAYLOR
                      Nevada Bar No. 6141
                    5 Jennifer.A.Taylor@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 Telephone: (702) 893-3383
                      Fax: (702) 893-3789
                    8 Attorneys for USAA CASUALTY INSURANCE
                      COMPANY
                    9
                                                 UNITED STATES DISTRICT COURT
                   10
                                                        DISTRICT OF NEVADA
                   11

                   12 DINA BARELA, individually.                          CASE NO.: 2:21-cv-00084-RFB-NJK
                   13                      Plaintiff,
                                                                          PROPOSED JOINT DISCOVERY PLAN
                   14            vs.                                      AND SCHEDULING ORDER
                   15 USAA CASUALTY INSURANCE
                                                                          SUBMITTED IN COMPLIANCE
                      COMPANY, DOES 1 through 20, ROE
                   16 BUSINESS ENTITIES I through 20, inclusive             WITH LR 26-1(b)
                      jointly and severally,
                   17
                                     Defendants.
                   18
                   19
                   20            Plaintiff DINA BARELA (hereinafter "Plaintiff'), by and through her attorneys of record,

                   21 Samantha A. Martin, Esq. of The RICHARD HARRIS LAW FIRM, and Defendant USAA

                   22 CASUALTY INSURANCE COMPANY (“Defendant”), by and through its counsel of record,

                   23
                        Robert W. Freeman, Esq., Priscilla O’Briant, Esq., and Jennifer A. Taylor, Esq. of LEWIS
                   24
                        BRISBOIS BISGAARD & SMITH, hereby submit this Proposed Joint Discovery Plan and
                   25
                        Scheduling Order.
                   26

                   27            Fed. R. Civ. P. 26(f) Conference

                   28           The parties met on February 24, 2021 to discuss matters in compliance with LR 26-1 (b)(7)
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4813-5930-6718.3
ATTORNEYS AT LAW
                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 2 of 6
                                                                                         7




                    1 – (9). Based upon counsels review of the evidence in this case, the parties now propose the

                    2 following discovery plan:

                    3
                          1.        Discovery Cut-Off Date:
                    4
                                 Plaintiff filed her Complaint on November 30, 2020 in Nevada State Court. Defendant
                    5
                        filed a Petition for Removal to this Court on January 15, 2021. (ECF No. 1.) On January 21, 2021
                    6

                    7 Plaintiff filed a Motion to Remand this case back to State Court. (ECF No. 6.) Defendant filed its

                    8 Answer on January 22, 2021. (ECF No. 7.) On February 19, 2021, Plaintiff filed a Notice of

                    9 Withdrawal of Motion to Remand. (ECF No. 19.) The parties request the time period for

                   10
                        discovery to start from the FRCP 26(f) conference or February 24, 2021. 180 days from February
                   11
                        24, 2021 is Monday, August 23, 2021. However, the parties request the close of discovery to fall
                   12
                        on Thursday, September 23, 2021. The parties request September 23, 2021 as the discovery
                   13

                   14 deadline because counsel for Plaintiff is pregnant and has an expected delivery date in Mid-

                   15 August, 2021.

                   16     2.      Amending the Pleadings and Adding Parties:
                   17
                                 The parties request that all motions to amend the pleadings or to add parties be filed no
                   18
                          later than Friday, June 25, 2021 - 90 days prior to the proposed close of discovery.
                   19
                          3.         Fed.R.Civ.P. 26(a)(2) Disclosures (Experts):
                   20

                   21               The parties request the disclosure of experts be made on or before Monday, July 26,

                   22     2021 - 59 days before the proposed discovery cut-off date. Disclosure of rebuttal experts shall

                   23     be made by Wednesday, August 25, 2021 - 31 days after the initial disclosure of experts.
                   24
                          4.         Dispositive Motions:
                   25
                                   The date for filing dispositive motions shall not be later than Thursday, October 25, 2021
                   26
                          - 32 days after the proposed discovery cut-off date. In the event that the discovery period is
                   27
LEWIS              28   4813-5930-6718.3                                  2
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 3 of 6
                                                                                         7




                    1     extended from discovery cut-off date set forth in this proposed Discovery Plan and Scheduling
                    2     Order, the date for filing dispositive motions shall be extended to be not later than 30 days from
                    3
                          the subsequent discovery cut-off date.
                    4
                          5.               Pretrial Order:
                    5
                                 The date for filing the joint pretrial order shall not be later than Wednesday, November 23,
                    6

                    7 2021 - 29 days after the cut-off date for filing dispositive motions. In the event that dispositive

                    8 motions are filed, the date for filing the joint pretrial order shall be suspended until 30 days after

                    9 decision on the dispositive motions or until further order of the court. In the further event that the

                   10 discovery period is extended from the discovery cut-off date set forth in this Discovery Plan and

                   11
                        Scheduling Order, the date for filing the joint pretrial order shall be extended in accordance with
                   12
                        the time periods set forth in this paragraph.
                   13
                          6.     Fed. R. Civ. P. 26(a)(3) Disclosures:
                   14

                   15            The disclosures required by FRCP 26(a)(3), and any objections thereto, shall be

                   16 included in the joint pretrial order.

                   17     7.       Alternative Dispute Resolution:
                   18
                                 The parties met and conferred at the Rule 26 conference regarding the possibility of using
                   19
                        alternative dispute resolution processes, namely arbitration and mediation.
                   20
                          8.       Alternative Forms of Case Disposition:
                   21
                               The parties met and conferred regarding the use of a magistrate judge for all purposes or to
                   22

                   23 submit to the Short Trial Program.

                   24     9.         Electronic Evidence:
                   25            The parties met and conferred regarding the use of electronic evidence and presenting the
                   26
                        same to the jury. They will present evidence to the jury in a format that will be compatible with
                   27
LEWIS              28   4813-5930-6718.3                                  3
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 4 of 6
                                                                                         7




                    1 the Court's jury evidence display system, with each party responsible for preparing their respective

                    2 exhibits to comply.

                    3
                          FRCP 26(f)(3) VIEWS AND PROPOSALS
                    4
                          A.     Initial Disclosures:
                    5
                                 Plaintiff served his initial disclosures on or before March 10, 2021.
                    6

                    7            Defendant served its initial disclosures on or before March 10, 2021.

                    8     B.     Subjects on Which Discovery May Be Needed:

                    9            Plaintiff and Defendant agree that the subjects of discovery shall include liability,
                   10     causation, and damages of all forms.
                   11
                          C.     Whether Discovery Should Be Conducted in Phases or Be Limited to or Focused on
                   12
                          Particular Issues:
                   13
                                 Plaintiff and Defendant agree that discovery need not be conducted in phases.
                   14

                   15     D.     Issues Regarding Disclosure of Electronically Stored Information, Including the

                   16     Form or Forms In Which It Should Be Produced:

                   17            Plaintiff and Defendant agree that no issues exist regarding the disclosure or discovery of
                   18
                        electronically stored information currently.
                   19
                          E.     Issues Regarding Claims of Privilege or Protection of Pre-Trial Materials:
                   20
                                 Some information and/or documents in Defendant’s possession are protected under
                   21
                        confidentiality and/or privilege. Plaintiff and Defendant agree to act in a manner that protects
                   22

                   23 information entitled to be kept confidential and to ensure that protection is limited to material

                   24 entitled to any such protections. The parties will work together, where possible, to establish an

                   25 appropriate scope of discovery as it relates to privileged communications in Defendant’s files. To

                   26
                        the extent Defendant needs to seek protective orders prior to producing any confidential, trade
                   27
LEWIS              28   4813-5930-6718.3                                   4
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 5 of 6
                                                                                         7




                    1 secret or otherwise privileged information or documents, and in the interest of preserving its

                    2 claims of privilege and confidentiality, Defendant will circulate a proposed stipulated protective

                    3
                        order for Plaintiff’s review prior to submitting the same to the Court for review and approval.
                    4
                        F.       Changes That Should Be Made in The Limitations on Discovery Imposed Under
                    5
                                 These Rules or By Local Rule:
                    6

                    7            None.

                    8 G.        Orders That The Court Should Issue Under Rule 26(c)( or Rule 16(b) and (c):

                    9            None at this time, though the parties may stipulate to such an order in the future to

                   10 preserve materials protected by trade secret held by Defendant.

                   11 DATED this 25th day of February, 2021.                 DATED this 25th day of February, 2021.
                   12 RICHARD HARRIS LAW FIRM                                LEWIS BRISBOIS BISGAARD & SMITH
                   13

                   14 __/s/ Samantha A. Martin_________
                                                                             _ _/s/ _Jennifer A. Taylor________________
                   15 BENJAMIN P. CLOWARD, ESQ.                              ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 11087                                   Nevada Bar No. 3062
                   16 SAMANTHA A. MARTIN, ESQ.                               PRISCILLA L. O’BRIANT, ESQ.
                      Nevada Bar No.12998                                    Nevada Bar No. 10171
                   17 801 S. Fourth St.                                      JENNIFER A. TAYLOR, ESQ.
                      Las Vegas, NV 89101                                    Nevada Bar No. 006141
                   18 Attorneys for Plaintiff
                                                                             6385 S. Rainbow Boulevard, Suite 600
                   19 Dina Barela                                            Las Vegas, Nevada 89118
                                                                             Attorneys for Defendant
                   20                                                        USAA CASUALTY INSURANCE COMPANY
                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28   4813-5930-6718.3                                 5
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:21-cv-00084-RFB-NJK Document 21
                                                             20 Filed 02/26/21
                                                                      02/25/21 Page 6 of 6
                                                                                         7




                    1                                                  ORDER
                    2 1.         The discovery cut-off shall be Thursday, September 23, 2021.
                    3
                        2.       Amending the Pleadings and Adding Parties. The last date for filing motions to amend
                    4
                        pleadings or to add parties shall not be later than 90 days prior to the close of discovery. In this
                    5
                        action, the last date to file motions to amend the pleadings or add parties shall be Friday, June
                    6

                    7 25, 2021.

                    8 3.         FRCP 26(a)(2) Disclosures (Experts). The last day to disclose expert witnesses shall be

                    9 60 days before the discovery cut-off date. In this action, the last date to disclose experts shall be

                   10 Monday, July 26, 2021. The date for the disclosure of rebuttal expert witnesses shall be 30

                   11
                        days after the initial disclosure of experts. In this action, the last date to disclose rebuttal experts
                   12
                        shall be Wednesday, August 25, 2021.
                   13
                        4.       Dispositive Motions. The last date to file dispositive motions shall not be later than 30
                   14

                   15 days after the discovery cut-off date. In this action, the last date to file dispositive motions shall

                   16 be Thursday, October 25, 2021.

                   17 5.         Joint Pretrial Order. The Joint Pretrial Order shall be filed no later than 30 days after the
                   18
                        date set for filing dispositive motions. In this action, the joint pretrial order shall be filed on or
                   19
                        before Wednesday, November 23, 2021.
                   20
                        6.       FRCP 26(a)(3) Disclosures.       The disclosures required by FRCP 26(a)(3) and any
                   21
                        objections thereto shall be included in the Joint Pretrial Order
                   22

                   23            IT IS SO ORDERED.

                   24            Dated this ____
                                            26th day of February, 2021.
                   25
                                                                            ________________________________________
                   26                                                          UNITED STATES MAGISTRATE JUDGE
                   27
LEWIS              28   4813-5930-6718.3                                    6
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
